department of the treasury internal_revenue_service washington d c number release date cc dom fs proc tl-n-6664-99 uilc date internal_revenue_service national_office field_service_advice memorandum for david otto district_counsel southwest district_counsel from deborah butler assistant chief_counsel cc dom fs subject abatement of interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x a b c d e f g issue year year year year year year year would a determination by the service not to abate interest on x’s income_tax liabilities for the years year year and year pursuant to sec_6404 be an abuse_of_discretion tl-n-6664-99 conclusion the service does not have authority to abate interest that accrued during the period which began the day x mailed his returns to the tax_auditor february year and ended the day the service assessed and sent collection notices for the tax shown on the returns september year and therefore the service could not abuse its discretion 112_tc_19 likewise the service does not have discretion to abate the interest that accrued on x’s income_tax_liability for tax years year year and year for the period after september year because there were no errors or delays in the performance of a ministerial_act dundore v commissioner tcmemo_2000_45 facts x failed to file income_tax returns for tax years year through year the service sent inquiry notices to the taxpayer regarding the delinquent returns as follows tax_year year year year year date of first inquiry september year may year september year may year on november year x attended an internal_revenue_service problem solving day where x was assisted by a tax_auditor on february year x mailed his delinquent income_tax returns to the tax_auditor and the tax auditor’s secretary forwarded the returns to the service_center for processing on march year the returns filed for year and year reflected that x owed dollar_figurea and dollar_figureb respectively the returns filed for year and year reflected x was due refunds of dollar_figurec and dollar_figured respectively x did not include payment with his returns he did however have some back-up tax withholdings and had made several prior payments with regard to his potential tax_liabilities for the years year through year the service_center sent a letter dated june year confirming x’s delinquent returns had been received on june year x called the tax_auditor to discuss the penalties and interest in his case the tax_auditor suggested that x contact the taxpayer_advocate 1receipt by the service_center was acknowledged on a form_3210 tl-n-6664-99 on july year x called the taxpayer_advocate and the taxpayer_advocate informed x that the service_center had lost his returns x stated he was waiting to get a bill from the service so he could full pay2 and get the back-up tax withholding released the taxpayer_advocate received copies of the taxpayer’s returns for the years year through year on july year these returns were forwarded to the service_center for processing on august year on september year the service assessed the amounts reported on x’s returns for tax years year through year and the service sent the first collection notices on or about the same date september year x filed a form_843 requesting the abatement of interest for the years year year year and year for the period after february year x’s claim_for_abatement is based on the fact that from the time he mailed his returns to the tax_auditor until the time he was assessed he was waiting for a bill from the service so that he could discharge his liability x has now paid his tax_liabilities for year year year and year for year and year the service has abated x’s failure to pay penalties for year and year no failure to pay penalties were assessed for year and year the service has assessed a failure to pay estimated_tax penalty as of december year x had accrued interest payable for year year and year of dollar_figuree dollar_figuref and dollar_figureg respectively for year the interest constituted interest on the failure to pay estimated_tax penalty and on the amount of tax which x failed to pay in year for year the interest constituted interest on the failure to pay estimated_tax penalty which began accruing on september year law and analysis congress granted the service discretionary authority to abate the assessment of interest if a taxpayer’s situation meets the requirements provided in sec_6404 in particular sec_6404 provides that the service may abate interest assessed on any payment of any_tax to the extent that any delay in the payment is attributable to an officer_or_employee being erroneous or dilatory in performing a ministerial_act the error or delay shall be taken into account only if no significant aspect of the error or delay is attributable to the taxpayer and only after the 2the investigation history sheet states he’s waiting to get bill from irs to full pay so he can get bu w h released 3the service has imposed interest on the failure to pay estimated_tax penalty for year and year from the day that notice_and_demand for the amount was sent only because x failed to pay this amount within days of notice_and_demand see sec_6601 tl-n-6664-99 taxpayer has been contacted in writing with respect to the payment sec_6404 see also temp sec_301_6404-2t a congress did not intend the abatement of interest provisions to be used routinely rather congress intended the provision to be used where failure to abate would be perceived as grossly unfair h_r rep no pincite s rep no pincite in the legislative_history congress stated if a taxpayer files a return but does not pay the taxes due sec_6404 would not permit abatement of this interest regardless of how long the irs took to contact the taxpayer and request payment h_r rep no pincite s rep no pincite in this case a significant aspect of and indeed the entire reason for the accrual of interest was x’s failure to timely determine and pay his tax_liability the interest accrual was not due to a failure or delay on the part of the service despite the fact that x’s returns for tax years year year year and year were due on april year april year april year and april year respectively x mailed his returns to the service on or about february year without including payment of the amount owed regardless of how long it took the service to assess and send collection notices and notwithstanding the fact that the service lost x’s late filed returns x’s failure to determined and pay his liability is the reason for the interest accruals 112_tc_230 another reason that x is not entitled to interest abatement in this case is that the first written contact with regard to x’s payment was sent to x on september year when the service assessed x’s liability and sent a collection notice in krugman the petitioner failed to file tax returns for several years when petitioner did file his returns he did not include payment and respondent had to send a notice stating the amount that petitioner owed the court in krugman held that petitioner was not entitled to relief under sec_6404 for the period prior to the time that the first notice regarding payment was sent to petitioner although x received inquiries from the service prior to the time he filed his returns these inquiries did not state a deficiency or ask for payment so they were not the first written contacts rather the notices were just inquiry notices regarding x’s delinquent returns therefore the service did not have discretion to abate interest that accrued prior to september year and could not abuse its discretion krugman v commissioner t c pincite finally interest accrued on petitioner’s liability after the service first assessed petitioner’s liability and sent a collection request is wholly attributable to petitioner’s failure to pay see gross v commissioner t c memo therefore abatement of interest is not appropriate tl-n-6664-99 in the memorandum sent requesting this field_service_advice x’s situation is compared to douponce v commissioner tcmemo_1999_398 in douponce the court held that the service abused its discretion by refusing to abate assessed interest because there was a delay caused by the service’s failure to notify petitioner of the correct amount owed petitioner in douponce called the service and asked an employee to quote the total amount that petitioner owed at the time the employee quoted the amount owed petitioner’s liability had been assessed along with most of the interest that had accrued on his liability however there was a period for which interest had not been assessed the employee erroneously failed to access the most recent information and quoted an amount lower than the amount that petitioner owed this error caused petitioner to make a payment that did not fully satisfy his liability once petitioner became aware of this error petitioner paid the court held that the error of the employee was an error in the performance of a ministerial_act see sec_301_6404-2 ex the court further held that this error in performing a ministerial_act caused a delay in payment and the service abused its discretion by refusing to abate the assessed interest that was due to the error the facts in douponce are not the same as the facts in x’s situation in douponce there was an error or delay in the performance of a ministerial_act which delayed payment see sec_301_6404-2 ex in x’s situation there were no erroneous or dilatory performances in ministerial duties which caused interest to accrue your incoming memorandum suggested the loss of records was a ministerial_act this is incorrect sec_6404 was amended by the taxpayer bill of right sec_2 to grant the service authority to abate interest in situations where there are errors or delays in the performance of a managerial act this amendment only applies to tax years beginning after date krugman v commissioner t c at fn woodral v commissioner t c at fn the treasury regulations which are consistent with the legislative_history define a managerial act as acts such as the loss of records by the service the transfer of service personnel the granting of extended illness leave the authorization of extended personnel training or the granting of extended leave see sec_301_6404-2ex tbor sec_301 publaw_104_168 110_stat_1457 after x sent his returns to the tax_auditor the tax_auditor sent x’s return to the service_center for processing by letter dated date the service_center confirmed that x’s delinquent returns had been received at some point after this letter it appears the returns were lost the delay in this case caused by the supposed lost returns was an error in performing a managerial act not a ministerial_act because the tax years at issue began prior to date even if x had not substantially contributed to the delay the service did not have discretion to abate the interest in this case woodral v commissioner t c at fn tl-n-6664-99 case development hazards and other considerations for the reasons stated above this case should not be settled in accordance with the proposed settlement provided in the memorandum sent requesting the field_service_advice a final_determination denying x’s request should be sent to x please call the field service division if you have any further questions deborah butler assistant chief_counsel by sara coe branch chief field service procedure
